

113 S1600 IS: Critical Minerals Policy Act of 2013
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1600IN THE SENATE OF THE UNITED STATESOctober 29, 2013Ms. Murkowski (for herself, Mr. Wyden, Mr. Udall of Colorado, Mr. Heller, Mr. Enzi, Mrs. Hagan, Mr. Thune, Mr. Coons, Mr. Hoeven, Ms. Landrieu, Mr. Coats, Mr. Begich, Mr. Risch, Ms. Klobuchar, Mr. Blunt, Mr. Franken, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo facilitate the reestablishment of domestic, critical mineral designation, assessment, production, manufacturing, recycling, analysis, forecasting, workforce, education, research, and international capabilities in the United States, and for other purposes.1.Short title; table of
		contents(a)Short
		titleThis Act may be cited as the Critical Minerals Policy Act of 2013.(b)Table of
		contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Designations and policiesSec. 101. Designations.Sec. 102. Policy.Sec. 103. Resource assessment.Sec. 104. Study.Sec. 105. Agency review and reports.Sec. 106. Recycling, efficiency, and supply.Sec. 107. Alternatives.Sec. 108. Analysis and forecasting.Sec. 109. Education and workforce.Sec. 110. International cooperation.TITLE II—Mineral-specific actionsSec. 201. Administration.Sec. 202. Cobalt.Sec. 203. Lead.Sec. 204. Lithium.Sec. 205. Thorium.Sec. 206. Nontraditional sources for rare earth elements.TITLE III—MiscellaneousSec. 301. Repeal; authorization offset.Sec. 302. Administration.Sec. 303. Authorization of appropriations.2.DefinitionsIn this Act:(1)Critical
		mineral(A)In
		generalThe term critical mineral means any mineral
		or element designated as critical pursuant to section 101.(B)ExclusionsThe
		term critical mineral does not include—(i)fuel
		minerals, including oil, natural gas, or any other fossil fuels; or(ii)water,
		ice, or snow.(2)Critical
		mineral manufacturingThe term critical mineral
		manufacturing means—(A)the production,
		processing, refining, alloying, separation, concentration, magnetic sintering,
		melting, or beneficiation of critical minerals within the United States;(B)the fabrication,
		assembly, or production, within the United States, of equipment, components, or
		other goods with energy technology-, defense-, agriculture-, consumer
		electronics-, or health care-related applications; or(C)any other
		value-added, manufacturing-related use of critical minerals undertaken within
		the United States.(3)Indian
		tribeThe term Indian tribe has the meaning given
		the term in section 4 of the Indian Self-Determination and Education Assistance
		Act (25 U.S.C. 450b).(4)Military
		equipmentThe term military equipment means
		equipment used directly by the Armed Forces to carry out military
		operations.(5)Rare earth
		element(A)In
		generalThe term rare earth element means the
		chemical elements in the periodic table from lanthanum (atomic number 57) up to
		and including lutetium (atomic number 71).(B)InclusionsThe
		term rare earth element includes the similar chemical elements
		yttrium (atomic number 39) and scandium (atomic number 21).(6)Secretary(A)Title
		IIn title I, the term Secretary means the Secretary
		of the Interior.(B)Title
		IIIn title II, the term Secretary means the
		Secretary of Energy.(7)StateThe
		term State means—(A)a
		State;(B)the District of
		Columbia;(C)the Commonwealth
		of Puerto Rico;(D)Guam;(E)American
		Samoa;(F)the Commonwealth
		of the Northern Mariana Islands; and(G)the United States
		Virgin Islands.IDesignations and
		policies101.Designations(a)Draft
		methodologyNot later than 90 days after the date of enactment of
		this Act, the Secretary shall publish in the Federal Register for public
		comment a draft methodology for determining which minerals qualify as critical
		minerals based on an assessment of whether the minerals are—(1)subject to
		potential supply restrictions (including restrictions associated with foreign
		political risk, abrupt demand growth, military conflict, and anti-competitive
		or protectionist behaviors); and(2)important in use
		(including energy technol­ogy-, defense-, agriculture-, consumer
		electronics-, and health care-related applications).(b)Availability of
		dataIf available data is insufficient to provide a quantitative
		basis for the methodology developed under this section, qualitative evidence
		may be used to the extent necessary.(c)Final
		methodologyAfter reviewing public comments on the draft
		methodology under subsection (a) and updating the draft methodology as
		appropriate, not later than 270 days after the date of enactment of this Act,
		the Secretary shall publish in the Federal Register a description of the final
		methodology for determining which minerals qualify as critical minerals.(d)Designations(1)In generalFor purposes of carrying out this title, the Secretary shall maintain a list of minerals and elements designated as critical, pursuant to the methodology under subsection (c), which shall not exceed 20 minerals and elements at any given time.(2)Initial listSubject to paragraph (1), not later than 1 year after the
		date of enactment of this Act, the Secretary shall publish in the Federal
		Register an initial  list of minerals designated as critical pursuant to the final methodology under subsection (c) for the purpose of carrying out this title.(e)Subsequent
		review(1)In
		generalThe Secretary shall review the methodology and
		designations under subsections (c) and (d) at least every 5 years, or more
		frequently if considered appropriate by the Secretary.(2)RevisionsSubject
		to subsection (d)(1), the Secretary may—(A)revise the
		methodology described in this section;(B)determine that
		minerals previously determined to be critical minerals are no longer critical
		minerals; and(C)designate
		additional minerals as critical minerals.(f)NoticeOn
		finalization of the methodology under subsection (c), the list under subsection
		(d), or any revision to the methodology or list under subsection (e), the Secretary shall submit
		to Congress written notice of the action.102.Policy(a)In
		generalSection 3 of the National Materials and Minerals Policy,
		Research and Development Act of 1980 (30 U.S.C. 1602) is amended in the second
		sentence—(1)by
		striking paragraph (3) and inserting the following:(3)establish an
		  analytical and forecasting capability for identifying critical mineral demand,
		  supply, and other market dynamics relevant to policy formulation to allow
		  informed actions to be taken to avoid supply shortages, mitigate price
		  volatility, and prepare for demand growth and other market
		  shifts;;(2)in
		paragraph (6), by striking and after the semicolon at the
		end;(3)in
		paragraph (7), by striking the period at the end and inserting a semicolon;
		and(4)by
		adding at the end the following:(8)encourage Federal
		  agencies to facilitate the availability, development, and environmentally
		  responsible production of domestic resources to meet national critical
		  material or mineral needs;(9)avoid duplication
		  of effort, prevent unnecessary paperwork, and minimize unnecessary delays in the
		  administration of applicable laws (including regulations) and the issuance of
		  permits and authorizations necessary to explore for, develop, and produce
		  critical minerals and to construct critical mineral manufacturing facilities in
		  accordance with applicable environmental and land management laws;(10)strengthen
		  educational and research capabilities and workforce training;(11)bolster
		  international cooperation through technology transfer, information sharing, and
		  other means;(12)promote the
		  efficient production, use, and recycling of critical minerals;(13)develop
		  alternatives to critical minerals; and(14)establish
		  contingencies for the production of, or access to, critical minerals for which
		  viable sources do not exist within the United
		  States..(b)Conforming
		amendmentSection 2(b) of the National Materials and Minerals
		Policy, Research and Development Act of 1980 (30 U.S.C. 1601(b)) is amended by
		striking (b) As used in this Act, the term and inserting the
		following:(b)DefinitionsIn
		  this Act:(1)Critical
		  mineralThe term critical mineral means any mineral
		  designated as a critical mineral pursuant to section 101 of the
		  Critical Minerals Policy Act of 2013.(2)MaterialsThe
		  term.103.Resource
		assessment(a)In
		generalNot later than 4 years after the date of enactment of
		this Act, in consultation with applicable State (including geological surveys),
		local, academic, industry, and other entities, the Secretary shall complete,
		using established resource assessment methodologies and authorities of the
		United States Geological Survey, a comprehensive national assessment of each
		critical mineral that—(1)identifies and
		quantifies known critical mineral resources, using all available public and
		private information and datasets, including exploration histories;(2)estimates the
		cost of production of the critical mineral resources identified and quantified
		under this section, using all available public and private information and
		datasets, including exploration histories;(3)provides a
		quantitative and qualitative assessment of undiscovered critical mineral
		resources throughout the United States on land available for mineral
		production, including probability estimates of tonnage and grade, using all
		available public and private information and datasets, including exploration
		histories; and(4)provides
		qualitative information on the environmental attributes of the critical mineral
		resources identified under this section.(b)Supplementary
		informationIn carrying out this section, the Secretary (acting
		through the Director of the United States Geological Survey) may carry out, consistent with applicable law, 		surveys necessary or appropriate to supplement existing information and datasets
		available for determining the existence of critical minerals in the United
		States.(c)Technical
		assistanceAt the request of the Governor of a State or the head of an Indian
		tribe, the Secretary may provide technical assistance to State governments and
		Indian tribes conducting critical mineral resource assessments on non-Federal
		land.(d)Prioritization(1)In generalThe Secretary may sequence the completion of resource assessments for each critical mineral such that critical minerals considered to be most critical under the methodology established under section 101 are completed first.(2)ReportingDuring the period beginning not later than 1 year after the date of enactment of this Act and ending on date of the completion of all of the assessments required under  this section, the Secretary shall submit  to Congress on an annual basis an interim report that—(A)identifies the sequence and schedule for completion of the assessments if the Secretary sequences the assessments; or(B)describes the progress of the assessments if the Secretary does not sequence the assessments.(e)UpdatesThe
		Secretary may periodically update the assessment conducted under this section
		based on—(1)the
		generation of new information or datasets by the Federal Government; or(2)the
		receipt of new information or datasets from critical mineral producers, State
		geological surveys, academic institutions, trade associations, or other
		entities or individuals.104.StudyThe Secretary shall enter into an arrangement with the National Academy of Sciences (referred to in this section as the Academy) under which the Academy shall provide an update of the 1999 report of the Academy entitled Hardrock Mining on Federal Lands, prepared pursuant to section 120 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (Public Law 105–277; 112 Stat. 2681–257), including an examination of—(1)regulatory changes implemented since 1999 and the extent to which the changes address recommendations made in the report;(2)additional steps that can be taken—(A)to improve the quality and timeliness of final decisions on applications, operating plans, leases, licenses, permits, and other use authorizations for hardrock mining activities on Federal land;(B)to prevent unnecessary or undue degradation of Federal land; and(C)to improve inspection and enforcement of hardrock mine and related sites on Federal land; and(3)the number and location of abandoned hardrock mines.105.Agency review
		and reports(a)Performance
		improvementsTo improve the quality and timeliness of decisions, the Secretary (acting through the Director of the Bureau of Land Management) and the Secretary of Agriculture (acting through the Chief of the Forest Service) (referred to in this section as the Secretaries) shall, to the maximum extent practicable, with respect to critical mineral production on Federal land—(1)ensure that
		Federal permitting and review processes inform decisionmakers and affected
		communities about the potential positive and negative impacts of proposed
		mining activities;(2)ensure that mining activities are carried out in a manner that is consistent
		with protecting the public health, welfare, safety, national security, and
		environment of the United States; and(3)execute Federal permitting and review processes, consistent with available resources,  with maximum
		efficiency and effectiveness, while ensuring the health, safety, and security of
		communities and the environment and supporting vital economic growth,
		by—(A)setting and
		adhering to timelines and schedules for completion of reviews and for inspection and enforcement activities;(B)setting clear
		permitting performance goals and tracking progress against those goals;(C)encouraging early
		collaboration among agencies, project sponsors, and affected stakeholders to
		incorporate and address their interests and minimize delays;(D)providing for
		transparency and accountability by using cost-effective information technology
		to collect and disseminate information about individual projects and agency
		performance;(E)achieving early
		and active consultation with State, local, and tribal governments to avoid
		conflicts or duplication of effort, resolve concerns, and allow for concurrent
		rather than sequential reviews;(F)providing demonstrable improvements in the performance of Federal permitting and review processes, including lower costs, more timely decisions, and a healthier and cleaner environment;(G)expanding and
		institutionalizing permitting and review process improvements that have proven
		effective;(H)developing
		mechanisms to better communicate priorities and resolve disputes among agencies
		at the national and regional levels; and(I)developing other
		practices, such as pre-application procedures.(b)Review and
		reportNot later than 180 days after the date of receipt of the
		report of the study under section 104, the Secretaries shall submit to Congress
		a report that—(1)describes the
		recommendations from the study under section 104 that the Secretaries have
		existing legal authority for and intend to implement, including estimated
		timelines for the implementation;(2)identifies
		additional measures (including regulatory and legislative proposals, as
		appropriate) that would—(A)increase the effectiveness and operational efficiency
		of agency management of permitting activities for the exploration and
		development of domestic critical minerals; and(B)improve the effectiveness of environmental analysis and  inspection and enforcement activities relating to critical mineral-related activities on Federal land;(3)identifies
		options (including cost recovery paid by applicants) for ensuring adequate
		staffing (including training programs) of Federal entities responsible for—(A)the
		consideration of applications, operating plans, leases, licenses, permits, and
		other use authorizations for critical mineral-related activities on Federal
		land; and(B)environmental analysis and inspection and enforcement activities with respect to the critical mineral-related activities;(4)in
		coordination with the heads of other appropriate Federal agencies, assesses
		whether Federal laws (including regulations and tax provisions) or
		policies are adversely affecting or are enhancing the global competitiveness of, or investment
		in, the domestic critical minerals industry, including the critical minerals
		manufacturing industry;(5)quantifies the amount of  time typically required to complete each step associated with the development and processing of applications, operating
		plans, leases, licenses, permits, and other use authorizations for critical
		mineral-related activities on Federal land; and(6)describes actions
		taken pursuant to subsection (a).(c)Annual
		reportsBeginning with the first budget submission by the
		President under section 1105 of title 31, United States Code, after submission
		to Congress of the report under subsection (b), and for the next 10 annual
		budget submissions thereafter, the Secretaries shall submit to Congress a
		report on—(1)the
		implementation of recommendations, measures, and options identified in
		paragraphs (1) through (3) of subsection (b);(2)achievement of,
		or progress towards, the target levels of performance developed under
		subsection (d);(3)actions taken
		under subsection (a); and(4)the quantity, type, and estimated value (by mineral type) of—(A)critical minerals produced on Federal land; and(B)all hardrock minerals produced on Federal land.(d)Metrics of
		agency performance(1)EstablishmentNot
		later than 180 days after the date of the submission of the report under
		subsection (b), the Secretaries, after public notice and comment, shall develop
		and publish target levels of performance for agency management of activities
		associated with the exploration for and development of domestic critical
		minerals in accordance with applicable laws, against which actual achievement
		or progress can be compared, in—(A)the timeliness of
		decisions, taking into consideration the evaluation described in subsection
		(b)(5);(B)cost
		savings; and(C)improved health and environmental performance.(2)Incorporation
		in annual performance plansThe Secretaries shall use the target
		levels of performance under paragraph (1) as performance goals in the
		appropriate agency performance plans under section 1115 of title 31, United
		States Code.(e)Judicial
		review(1)In
		generalNothing in this section affects the judicial review of an
		agency action under any provision of law.(2)ConstructionThis
		section—(A)is intended to
		improve the internal management of the Federal Government; and(B)does not create
		any right or benefit, substantive or procedural, enforceable at law or equity
		by a party against the United States (including an agency, instrumentality,
		officer, or employee) or any other person.(f)AdministrationNothing in this section relieves the Secretary of the Interior or the Secretary of Agriculture of any obligation or duty under any other applicable law (including regulations).106.Recycling,
		efficiency, and supply(a)EstablishmentThe
		Secretary of Energy shall conduct a program of research and development to
		promote the efficient production, use, and recycling of critical
		minerals throughout the supply chain.(b)CooperationIn
		carrying out the program, the Secretary of Energy shall cooperate with
		appropriate—(1)Federal agencies
		and National Laboratories;(2)critical mineral
		producers;(3)critical mineral processors;(4)critical mineral
		manufacturers;(5)trade
		associations;(6)academic
		institutions;(7)small businesses;
		and(8)other relevant
		entities or individuals.(c)ActivitiesUnder
		the program, the Secretary of Energy shall carry out activities that include
		the identification and development of—(1)advanced critical
		mineral extraction, production, separation, alloying, or processing
		technologies that decrease the energy consumption, environmental impact, and
		costs of those activities, including—(A)efficient water and wastewater management strategies;(B)technologies and management strategies to control the environmental impacts of radionuclides in ore tailings; and(C)technologies for separation and processing;(2)technologies or
		process improvements that minimize the use, or lead to more efficient use, of
		critical minerals across the full supply chain;(3)technologies,
		process improvements, or design optimizations that facilitate the recycling of
		critical minerals, and options for improving the rates of collection of
		products and scrap containing critical minerals from post-consumer, industrial,
		or other waste streams;(4)commercial
		markets, advanced storage methods, energy applications, and other beneficial
		uses of critical minerals processing byproducts; and(5)alternative
		minerals, metals, and materials, particularly those available in abundance
		within the United States and not subject to potential supply restrictions, that
		lessen the need for critical minerals.(d)ReportNot
		later than 3 years after the date of enactment of this Act, the Secretary of
		Energy shall submit to Congress a report summarizing the activities, findings,
		and progress of the program.107.Alternatives(a)EstablishmentThe
		Secretary of Energy shall conduct a program of research, development,
		demonstration, and commercial application to promote the development of
		alternatives to critical minerals.(b)CooperationIn
		carrying out the program, the Secretary of Energy shall cooperate with
		appropriate—(1)Federal agencies
		(including National Laboratories);(2)critical mineral
		producers;(3)critical mineral
		manufacturers;(4)trade
		associations;(5)academic
		institutions;(6)small businesses;
		and(7)other relevant
		entities or individuals.(c)ActivitiesTo
		lessen the need for critical minerals, the program under this section shall
		carry out activities that include the identification and development of—(1)alternative
		minerals, metals, and minerals used in energy technologies, particularly
		those that are available in abundance in the United States and are not subject
		to potential supply restrictions; and(2)alternative energy technologies or alternative designs of existing energy
		technologies, particularly those that use minerals in abundance in the United
		States and are not subject to potential supply restrictions.(d)ReportNot
		later than 3 years after the date of enactment of this Act, the Secretary of
		Energy shall submit to Congress a report summarizing the activities, findings,
		and progress of the program under this section.108.Analysis and
		forecasting(a)CapabilitiesIn
		order to evaluate existing critical mineral policies and inform future actions
		that may be taken to avoid supply shortages, mitigate price volatility, and
		prepare for demand growth and other market shifts, the Secretary, in
		consultation with academic institutions, the Energy Information Administration,
		and others in order to maximize the application of existing competencies
		related to developing and maintaining computer-models and similar analytical
		tools, shall conduct and publish the results of an annual report that
		includes—(1)as
		part of the annually published Mineral Commodity Summaries from the United
		States Geological Survey, a comprehensive review of critical mineral
		production, consumption, and recycling patterns, including—(A)the quantity of
		each critical mineral domestically produced during the preceding year;(B)the quantity of
		each critical mineral domestically consumed during the preceding year;(C)market price data
		for each critical mineral;(D)an assessment
		of—(i)critical mineral
		requirements to meet the national security, energy, economic, industrial,
		technological, and other needs of the United States during the preceding
		year;(ii)the
		reliance of the United States on foreign sources to meet those needs during the
		preceding year; and(iii)the
		implications of any supply shortages, restrictions, or disruptions during the
		preceding year;(E)the quantity of
		each critical mineral domestically recycled during the preceding year;(F)the market
		penetration during the preceding year of alternatives to each critical
		mineral;(G)a
		discussion of applicable international trends associated with the discovery,
		production, consumption, use, costs of production, prices, and recycling of
		each critical mineral as well as the development of alternatives to critical
		minerals; and(H)such other data,
		analyses, and evaluations as the Secretary finds are necessary to achieve the
		purposes of this section; and(2)a
		comprehensive forecast, entitled the Annual Critical Minerals
		Outlook, of projected critical mineral production, consumption, and
		recycling patterns, including—(A)the quantity of
		each critical mineral projected to be domestically produced over the subsequent
		1-year, 5-year, and 10-year periods;(B)the quantity of
		each critical mineral projected to be domestically consumed over the subsequent
		1-year, 5-year, and 10-year periods;(C)market price
		projections for each critical mineral, to the maximum extent practicable and
		based on the best available information;(D)an assessment
		of—(i)critical mineral
		requirements to meet projected national security, energy, economic, industrial,
		technological, and other needs of the United States;(ii)the
		projected reliance of the United States on foreign sources to meet those needs;
		and(iii)the
		projected implications of potential supply shortages, restrictions, or
		disruptions;(E)the quantity of
		each critical mineral projected to be domestically recycled over the subsequent
		1-year, 5-year, and 10-year periods;(F)the market
		penetration of alternatives to each critical mineral projected to take place
		over the subsequent 1-year, 5-year, and 10-year periods;(G)a
		discussion of reasonably foreseeable international trends associated with the
		discovery, production, consumption, use, costs of production, prices, and
		recycling of each critical mineral as well as the development of alternatives
		to critical minerals; and(H)such other
		projections relating to each critical mineral as the Secretary determines to be
		necessary to achieve the purposes of this section.(b)Proprietary
		informationIn preparing a report described in subsection (a),
		the Secretary shall ensure, consistent with section 5(f) of the National
		Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C.
		1604(f)), that—(1)no
		person uses the information and data collected for the report for a purpose
		other than the development of or reporting of aggregate data in a manner such
		that the identity of the person who supplied the information is not discernible
		and is not material to the intended uses of the information;(2)no
		person discloses any information or data collected for the report unless the
		information or data has been transformed into a statistical or aggregate form
		that does not allow the identification of the person who supplied particular
		information; and(3)procedures are
		established to require the withholding of any information or data collected for
		the report if the Secretary determines that withholding is necessary to protect
		proprietary information, including any trade secrets or other confidential
		information.109.Education and
		workforce(a)Workforce
		assessmentNot later than 1 year and 300 days after the date of
		enactment of this Act, the Secretary of Labor (in consultation with the
		Secretary of the Interior, the Director of the National Science Foundation, and
		employers in the critical minerals sector) shall submit to Congress an
		assessment of the domestic availability of technically trained personnel
		necessary for critical mineral assessment, production, manufacturing,
		recycling, analysis, forecasting, education, and research, including an
		analysis of—(1)skills that are
		in the shortest supply as of the date of the assessment;(2)skills that are
		projected to be in short supply in the future;(3)the
		demographics of the critical minerals industry and how the demographics will
		evolve under the influence of factors such as an aging workforce;(4)the
		effectiveness of training and education programs in addressing skills
		shortages;(5)opportunities to
		hire locally for new and existing critical mineral activities;(6)the
		sufficiency of personnel within relevant areas of the Federal Government for
		achieving the policies described in section 3 of the National Materials and
		Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1602);
		and(7)the
		potential need for new training programs to have a measurable effect on the
		supply of trained workers in the critical minerals industry.(b)Curriculum
		study(1)In
		generalThe Secretary and the Secretary of Labor shall jointly
		enter into an arrangement with the National Academy of Sciences and the
		National Academy of Engineering under which the Academies shall coordinate with
		the National Science Foundation on conducting a study—(A)to design an
		interdisciplinary program on critical minerals that will support the critical
		mineral supply chain and improve the ability of the United States to increase
		domestic, critical mineral exploration, development, and manufacturing;(B)to address
		undergraduate and graduate education, especially to assist in the development
		of graduate level programs of research and instruction that lead to advanced
		degrees with an emphasis on the critical mineral supply chain or other
		positions that will increase domestic, critical mineral exploration,
		development, and manufacturing;(C)to develop
		guidelines for proposals from institutions of higher education with substantial
		capabilities in the required disciplines to improve the critical mineral supply
		chain and advance the capacity of the United States to increase domestic,
		critical mineral exploration, development, and manufacturing; and(D)to outline
		criteria for evaluating performance and recommendations for the amount of
		funding that will be necessary to establish and carry out the grant program
		described in subsection (c).(2)ReportNot
		later than 2 years after the date of enactment of this Act, the Secretary shall
		submit to Congress a description of the results of the study required under
		paragraph (1).(c)Grant
		program(1)EstablishmentThe
		Secretary and the National Science Foundation shall jointly conduct a
		competitive grant program under which institutions of higher education may
		apply for and receive 4-year grants for—(A)startup costs for
		newly designated faculty positions in integrated critical mineral education,
		research, innovation, training, and workforce development programs consistent
		with subsection (b);(B)internships,
		scholarships, and fellowships for students enrolled in programs related to critical minerals; and(C)equipment
		necessary for integrated critical mineral innovation, training, and workforce
		development programs.(2)RenewalA
		grant under this subsection shall be renewable for up to 2 additional 3-year
		terms based on performance criteria outlined under subsection (b)(1)(D).110.International
		cooperation(a)EstablishmentThe
		Secretary of State, in coordination with the Secretary and the Secretary of Energy, shall carry out a
		program to promote international cooperation on critical mineral supply chain
		issues with allies of the United States.(b)ActivitiesUnder
		the program, the Secretary of State may work with allies of the United
		States—(1)to
		increase the global, responsible production of critical minerals, if a
		determination is made by the Secretary of State that there is no viable
		production capacity for the critical minerals within the United States;(2)to
		improve the efficiency and environmental performance of extraction
		techniques;(3)to
		increase the recycling of, and deployment of alternatives to, critical
		minerals;(4)to
		assist in the development and transfer of critical mineral extraction,
		processing, and manufacturing technologies that would have a beneficial impact
		on world commodity markets and the environment;(5)to
		strengthen and maintain intellectual property protections; and(6)to
		facilitate the collection of information necessary for analyses and forecasts
		conducted pursuant to section 108.IIMineral-specific
		actions201.AdministrationNothing in this title or an amendment made
		by this title affects the methodology or designations established under section
		101.202.Cobalt(a)AuthorizationThe
		Secretary shall support research programs that focus on novel uses for cobalt
		(including energy technologies and super-alloys), including—(1)use
		in energy technologies (including, for purposes of this section,
		rechargeable batteries, catalysts, photovoltaic cells, permanent magnets, and
		fuel cells);(2)use
		in alloys with military equipment, civil aviation, and electricity generation
		applications; and(3)use
		as coal-to-gas and coal-to-liquid catalysts.(b)CategoriesResearch
		under this section shall be conducted in—(1)a
		fundamental category, including laboratory and literature research; and(2)an
		applied category, including plant and field research.(c)ReportNot
		later than 2 years after the date of enactment of this Act, the Secretary shall
		submit to Congress a report describing—(1)the
		research programs carried out under this section;(2)the
		findings of the programs; and(3)future research
		efforts planned.203.Lead(a)In
		generalThe Secretary shall support research programs that focus
		on advanced lead manufacturing processes, including programs that—(1)contribute to the
		establishment of a secure, domestic supply of lead;(2)produce
		technologies that represent an environmental improvement compared to
		conventional production processes; or(3)produce
		technologies that attain a higher efficiency level compared to conventional
		production processes.(b)CoordinationIn
		carrying out the programs under subsection (a), the Secretary shall coordinate
		with other entities to promote the development of environmentally responsible
		lead manufacturing, including—(1)other Federal
		agencies;(2)States with
		affected interests;(3)manufacturers;(4)energy
		technology manufacturers, including producers of batteries and other energy
		storage technologies; and(5)any
		others considered appropriate by the Secretary.204.LithiumSubtitle E of title VI of the Energy
		Independence and Security Act of 2007 (42 U.S.C. 17241 et seq.) is amended by
		adding at the end the following:657.Grants for
		  lithium production research and development(a)Definition of
		  eligible entityIn this section, the term eligible
		  entity means—(1)a
		  private partnership or other entity that is—(A)organized in
		  accordance with Federal law; and(B)engaged in
		  lithium production for use in advanced battery technologies;(2)a
		  public entity, such as a State, tribal, or local governmental entity; or(3)a
		  consortium of entities described in paragraphs (1) and (2).(b)GrantsThe
		  Secretary shall provide grants to eligible entities for research, development,
		  demonstration, and commercial application of domestic industrial processes that
		  are designed to enhance domestic lithium production for use in advanced battery
		  technologies, as determined by the Secretary.(c)UseAn
		  eligible entity shall use a grant provided under this section to develop or
		  enhance—(1)domestic
		  industrial processes that increase lithium production, processing, or recycling
		  for use in advanced lithium batteries; or(2)industrial
		  processes associated with new formulations of lithium feedstock for use in
		  advanced lithium
		  batteries..205.Thorium(a)StudyThe
		Secretary, in consultation with the Nuclear Regulatory Commission, shall
		conduct a study on the technical, economic, and policy issues (including
		nonproliferation) associated with establishing a licensing pathway for the
		complete thorium nuclear fuel cycle (including mining, milling, processing,
		fabrication, reactors, disposal, and decommissioning) that—(1)identifies the
		gaps in the technical knowledge that could lead to a licensing pathway;
		and(2)considers
		technologies and applications for any thorium byproducts of critical mineral
		production or processing.(b)CooperationIn
		conducting the study under subsection (a), the Secretary shall cooperate with
		appropriate—(1)trade
		associations;(2)equipment
		manufacturers;(3)National
		Laboratories;(4)institutions of
		higher education; and(5)other applicable
		entities.(c)ReportNot
		later than 2 years after the date of enactment of this Act, the Secretary shall
		submit to Congress a report summarizing the findings of the study.206.Nontraditional sources for rare earth elements(a)In generalThe Secretary shall conduct a program to identify, research, and develop rare earth elements from nontraditional sources that—(1)identifies and assesses the technological feasibility of extracting rare earth elements from nontraditional sources;(2)develops advanced rare earth element processing technologies to increase the economic viability and improve the environmental impact of recovering rare earth elements from identified nontraditional sources; and(3)provides technical assistance to industrial partners to develop and demonstrate rare earth element recovery from identified nontraditional sources.(b)ReportNot later than 2 years after the date of enactment of this Act the Secretary shall submit to Congress a report summarizing the activities, findings, and progress of the program.IIIMiscellaneous301.Repeal;
		authorization offset(a)Repeal(1)In
		generalThe National Critical Materials Act of 1984 (30 U.S.C.
		1801 et seq.) is repealed.(2)Conforming
		amendmentSection 3(d) of the National Superconductivity and
		Competitiveness Act of 1988 (15 U.S.C. 5202(d)) is amended in the first
		sentence by striking , with the assistance of the National Critical
		Materials Council as specified in the National Critical Materials Act of 1984
		(30 U.S.C. 1801 et seq.),.(b)Authorization
		offsetSection 207(c) of the Energy Independence and Security Act
		of 2007 (42 U.S.C. 17022(c)) is amended by inserting before the period at the
		end the following: , except that the amount authorized to be
		appropriated to carry out this section not appropriated as of the date of
		enactment of the Critical Minerals Policy Act of 2013 shall be reduced by $60,000,000.302.AdministrationNothing in this Act or an amendment made by
		this Act modifies any requirement or authority provided by the matter under the
		heading GEOLOGICAL SURVEY of the first section of the Act of
		March 3, 1879 (43 U.S.C. 31(a)).303.Authorization
		of appropriationsThere is
		authorized to be appropriated to carry out this Act and the amendments made by
		this Act $60,000,000, of which—(1)$2,000,000 may be
		used to carry out section 101, to remain available until expended;(2)$20,000,000 may
		be used to carry out the amendment made by section 103, to remain available
		until expended;(3)$2,000,000 may be
		used to carry out section 104, to remain available until expended;(4)$8,000,000 may be
		used to carry out section 105, to remain available until expended;(5)$1,5000,000 for each of fiscal years 2014 and 2015 may be used to carry out each of sections 106 and 107, to remain available until expended;(6)$4,000,000 for each of fiscal years 2014 and 2015 may be used to carry out section 108, to remain available until expended;(7)$2,000,000 for each of fiscal years 2014 and 2015 may be used to carry out section 109, to remain available until expended;(8)$500,000 for each of fiscal years 2014 and 2015 may be used to carry out section 110, to remain available until expended;(9)$1,000,000 for each of fiscal years 2014 and 2015 may be used to carry out each of sections 202, 203, 204, and 206 and the amendments made by those sections; and(10)$1,000,000 may be used to carry out section 205, to remain available until expended.